        Case 4:20-cv-00222-CRW-SBJ Document 31 Filed 11/23/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF rowA

ORAL SURGEONS, P.C.,
                                                     Case No. 4:20-cv-00222-CRW-SBJ
        Plaintiff,

vs.
                                                     TAXATION OF COSTS
THE CINCINNATI INSURANCE
COMPANY,

      Defendant.


        On September 29, 2020, the Court entered an order granting Defendant's Motion Dismiss
for Failure to State a Claim. ECF 23. On that same date, Judgment was entered in favor of
Defendant. ECF 24. On October 7, 2020, Defendant filed a timely a Bill of Costs. ECF25. Plaintiff
did not file an objection to the Bill of Costs.
        Pursuant to 28 U.S.C. § 1920 and Federal Rule of Civil Procedure 54(d)(l), the prevailing
party is entitled to~~osts. Defendant requests $200.00 for pro hac vice fees paid to this Clerk of
Court. This cost is allowable under 28 U.S.C. § 1920(1) and is hereby taxed to Plaintiff.
        Defendants further request the cost of removing the case from state court to federal court
in the amount of$400. The fee was required by the Clerk and was paid on July 16, 2020. This cost
is taxed to Plaintiff.
        IT IS THEREFORE ORDERED that costs are taxed in favor of Defendant and against
Plaintiff in the amount of $600.00.



                                                        -L
                                                     Date.d this 23rd day ofN?love er., 2020.

                                                                       ./4 .·~
                                                    ~~Severino
                                                    /.ief Deputy Clerk of Court
